UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2429



PARIVASH ZOLFAGHARI ANARAKI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-617-256)


Submitted:   July 30, 2004                 Decided:   August 18, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andres Cayetano Benach, MAGGIO KATTAR,        Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant      Attorney General, Norah
Ascoli Schwarz, Senior Litigation Counsel,   Cindy S. Ferrier, Office
of Immigration Litigation, UNITED STATES      DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Parivash Zolfaghari Anaraki petitions for review of the

Board    of   Immigration   Appeals’     (“Board”)   order    affirming   the

immigration judge’s order denying her applications for asylum,

withholding     of   removal,   and   withholding    under   the   Convention

Against Torture.

              We have reviewed the administrative record, the Board’s

order, and the immigration judge’s decision and find substantial

evidence supports the conclusion that Anaraki failed to establish

the past persecution or well-founded fear of future persecution

necessary to establish eligibility for asylum.                See 8 C.F.R.

§ 1208.13(a) (2003) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same).        We will reverse the Board only if

the evidence “‘was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution.’”              Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias, 502 U.S. at 483-84).

              We do not find the record so compelling as to reverse the

Board.    Accordingly, we deny Anaraki’s petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                      - 2 -